Citation Nr: 0405731	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-17 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to an herbicide agent used 
in Vietnam.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to November 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied service connection for diabetes.

In his October 2002 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board.  This is frequently referred to as 
a travel Board hearing.  He also had requested, in September 
2002, a hearing before an RO Decision Review Officer (DRO).  
However, at the veteran's April 2003 DRO hearing, the DRO, 
after informing the veteran he was entitled to an additional 
hearing before the Board, asked him if he wanted that 
additional hearing (p. 1).  He responded "No.  This one here 
will be fine" (p. 1).  So his request for a travel Board 
hearing is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2003).

The Board also notes that, in November 2002, the RO denied 
the veteran's petition to reopen his claim for service 
connection for post-traumatic stress disorder (PTSD).  But he 
did not file a notice of disagreement (NOD) to initiate an 
appeal of that decision.  Therefore, that issue is not 
currently before the Board and will not be addressed in this 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2003).


FINDING OF FACT

The veteran served aboard a destroyer that was in the water 
off the coast of Vietnam for several days in 1970, but the 
ship did not drop anchor or make any port visits, and he did 
not set foot on land in Vietnam.




CONCLUSION OF LAW

The veteran is not entitled to the presumption that his 
diabetes was incurred in or aggravated by service on the 
basis of exposure to an herbicide agent or his service in 
Vietnam because he did not, as a matter of law, serve in the 
Republic of Vietnam.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 
1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312, 3.313 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002).  Under 38 U.S.C.A. § 1116(a)(1) (West 2002), 
certain diseases are presumed to have been incurred or 
aggravated by a veteran's active duty even if there is no 
record of such a disability during his active duty.  In order 
for this presumption to apply, two criteria must be met.  
First, the disease must be one of those listed in 38 U.S.C.A. 
§ 1116(a)(2) and become manifest as specified in that 
provision.  Second, the veteran must have served in the 
Republic of Vietnam between January 1962 and May 1975.  
Diabetes Mellitus(Type 2) is one of the diseases listed in 
38 U.S.C.A. § 1116(a)(2), and there is no requirement that it 
manifest within a specified time period.

VA regulations 38 C.F.R. §§ 3.307 and 3.309 clarify the 
circumstances in which the presumption applies.  38 C.F.R. 
§ 3.307(a) provides that a disease listed in §3.309(e) is 
presumed to have been incurred in or aggravated by service 
even if there is no evidence of such disease during the 
period of service.  One of the diseases listed in §3.309(e) 
is Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes).  Section 3.309(e) states that those 
diseases on the list "shall be service connected" if a 
veteran was exposed to an herbicide agent during active 
service.  Section 3.307(a)(6)(i) and (ii) define the term 
"herbicide agent" and require the diseases listed at 
§3.309(e), with exceptions not relevant here, to have become 
manifest to a degree of 10 percent or more at any time after 
service.  Subdivision (iii) provides:  "A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."

The March 1997 VA outpatient treatment (VAOPT) records 
confirm the veteran has type II Diabetes Mellitus, the 
disease listed in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  In addition, his service records, including his 
military medical records, indicate that, during his service 
in the Navy, he was assigned to the destroyer U.S.S. Lloyd 
Thomas ("the Lloyd").  A September 1970 newspaper article 
submitted by the veteran confirms the Lloyd was in the waters 
offshore the Republic of Vietnam at that time.  The 
determinative issue in this case, then, is whether the 
veteran's service aboard a ship in the waters offshore of 
Vietnam constitutes "service in the Republic of Vietnam" 
under the applicable statutes and regulations.

38 C.F.R. § 3.307(a)(6)(iii) (2003) states:  "'Service in 
the Republic of Vietnam' includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 C.F.R. § 3.313(a)(2003), entitled "Claims 
based on service in Vietnam," which deals with the 
presumption of service connection for non-Hodgkin's lymphoma 
(NHL) provides:  "Service in Vietnam includes service in the 
waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in 
Vietnam."

VA's General Counsel (GC) has addressed the question of what 
constitutes "service in Vietnam" under both 38 C.F.R. 
§ § 3.307(a)(6)(iii) and 38 C.F.R. § 3.313(a).  In VAOPGCPREC 
27-97, 1997 VAOPGCPREC LEXIS 650 (July 23, 1997), the GC 
addressed the question whether service on a naval vessel in 
the waters off the shore of Vietnam constitutes service in 
the Republic of Vietnam for purposes of 38 U.S.C. 
§ 101(29)(A).  That statute defines the term "Vietnam Era," 
as, "The period beginning on February 28, 1961, and ending 
on May 7, 1975, in the case of a veteran who served in the 
Republic of Vietnam during that period."  In discussing the 
meaning and legislative history of the phrase "served in the 
Republic of Vietnam," the GC noted the existence of similar 
language in 38 C.F.R. § 3.307(a)(6)(iii).  The GC stated that 
this provision, "which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic, 
requires that an individual actually have been present within 
the boundaries of the Republic to be considered to have 
served there, through inclusion of the requirement for duty 
or visitation in the Republic."  Id. at *9.  The GC held 
that service on a deep-water naval vessel (an aircraft 
carrier) in waters off the shore of the Republic of Vietnam 
does not, itself, constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C. § 101(29)(A).  Id.

Similarly, in another precedent opinion, the GC addressed the 
question whether the term "service in Vietnam" in 38 C.F.R. 
§ 3.313(a) includes service of a Vietnam era veteran whose 
only contact with Vietnam was flying high-altitude missions 
in Vietnamese airspace.  See VAOPGCPREC 7-93, 1993 VAOPGPREC 
LEXIS 199 (August 12, 1993).  After reviewing the legislative 
history of 38 C.F.R. § 3.313(b), which provides for service 
connection for NHL if manifested subsequent to service in 
Vietnam during the Vietnam era, the GC held that a showing of 
actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.  Id. at 
7-8.  A showing that a veteran flew high-altitude missions in 
Vietnamese airspace is insufficient to establish such 
qualifying service.  Id.

In the case at hand, the veteran's testimony at the DRO 
hearing and his service records reflect that he was on board 
the Lloyd, a destroyer that was off the coast of Vietnam for 
approximately four days in September 1970 (DRO Hearing, p. 
4).  But he acknowledged during his hearing that the ship did 
not make any port visits (p. 2) and did not drop anchor (p. 
3), although he could see the shore and vegetation with his 
naked eye (p. 3) and believed the ship was closer than a mile 
or two off shore (p. 3).  He did not claim he left the ship 
or set foot on land in Vietnam.

Based on the language of the statutes and regulations listed 
above, and the GC opinions interpreting this language, the 
Board finds that the veteran's service on board the Lloyd off 
the coast of Vietnam does not constitute "service in 
Vietnam" as that term is defined in the statutes and 
regulations.  The language of 3.307(a)(6)(iii) and 3.313(a) 
are slightly different in their definition of "Service in 
Vietnam."  The former defines such service as "service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam," while the latter's definition of the 
term "includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam."  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2003) (emphasis added); 38 C.F.R. § 3.313(a) (2003) 
(emphasis added).  Thus, the definition in §3.307(a)(6)(iii) 
is in the conjunctive, while the one in §3.313(a) is in the 
disjunctive.  The definition in §3.313(a) was promulgated in 
the context of the new regulation, codified at 38 C.F.R. 
§ 3.313(b), relating to NHL.  See 55 Fed. Reg. 43123 (October 
26, 1990).  

It is not the function of the Board to determine whether the 
different language in these regulations sheds any light on 
the meaning of "service in Vietnam" as applied to this 
case.  The GC has opined on the meaning of both provisions, 
indicating that service in the waters offshore or the 
airspace above Vietnam does not constitute service therein 
for purposes of either regulation, and implying that a 
veteran would have to physically set foot in Vietnam in order 
to fall within the definition of service in Vietnam.  The 
Board is bound by the precedent opinions of VA's GC as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has apparently not addressed the issue 
presented by this case.  See Gulon v. West, No. 99-499, 2000 
U.S. App. Vet. Claims LEXIS 474, *10 (May 26, 2000) 
(memorandum opinion of Ivers, J.) ("The Court notes it does 
not today reach a determination as to whether or not serving 
aboard ship in the waters offshore of the Republic of 
Vietnam, without leaving the ship, is "Service in the 
Republic of Vietnam" for purposes of the presumption [under 
38 C.F.R. § 3.307(a)(6)(iii)]").  See also Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992) (allowing citation or 
reliance upon single-judge disposition for persuasiveness or 
reasoning it contains, but noting lack of precedential value 
of such dispositions).  The Board has therefore relied on the 
only applicable precedents in determining that the veteran's 
service on board the Lloyd, as described by the veteran 
himself, does not fall within the definition of "service in 
Vietnam" in the relevant statutes and regulations.  
Cf. Bee v. Principi, No. 01-925, 2001 U.S. App. Vet. Claims 
LEXIS 1265, *4 (Nov. 26, 2001) (memorandum opinion of 
Steinberg, J.) ("The Board does not support its conclusion 
that the veteran had not served 'in the waters offshore" 
Vietnam with any definition of what would constitute such 
waters.  Nor does the Board specify what would not constitute 
such offshore waters.  Rather, the Board offers only a 
conclusory statement that the appellant's service does not 
qualify.  Such a bare conclusory statement is not adequate to 
enable the appellant to understand the precise basis for the 
Board's decision, nor is it adequate to facilitate review in 
this Court") (emphasis in original; citations omitted).

Therefore, as the veteran did not serve in Vietnam, he is not 
presumed to have incurred or aggravated his diabetes by his 
service or by exposure to an herbicide agent during such 
service.

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, his claim must still be 
reviewed to determine if service connection can otherwise be 
established.  Cf. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude veteran 
from establishing service connection with proof of actual 
direct causation).

In this case, however, the veteran cannot establish service 
connection on any other basis.  Service connection could also 
be granted for diabetes as a chronic disease manifested to a 
degree of 10 percent disabling within one year following the 
veteran's release from active duty.  38 U.S.C.A. §§ 
1112(a)(1) (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2003).  But there is no evidence that the veteran's diabetes 
manifested within a year after service and, indeed, at the 
DRO hearing (p. 5), he confirmed that his diabetes did not 
manifest itself until 1996 at the earliest - many years after 
his November 1970 discharge.  Similarly, he cannot establish 
service connection for his diabetes on a direct incurrence 
basis, as there is no evidence of diabetes in his service 
medical records, or any claim that he contracted this disease 
during service.  Moreover, there is no evidence to support 
his contention that any shells he handled while on board the 
Lloyd contained Agent Orange.


Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2003); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 11 (Jan. 13, 2004), the Court 
revisited the requirements imposed upon VA by the VCAA.  The 
Court held, among other things, that VCAA notice must be 
provided to a claimant before an initial unfavorable decision 
by the agency of original jurisdiction (AOJ) on the claim.  
Id. at *24 - *29.  The Court also reiterated the required 
content of such notice, specifying that, in addition to the 
requirements listed in Charles and Quartuccio, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  Id. at 
*30 (quoting 38 C.F.R. § 3.159(b)(1) (2003)).

In assessing VA compliance with the VCAA, the rule of 
prejudicial error must be taken into account.  See Pelegrini, 
at *28-*29 (noting VA failure to demonstrate that lack of 
pre-AOJ decision notice was not prejudicial to the 
appellant); Cf. 38 C.F.R. § 20.1102 (2003) (error or defect 
in decision by Board "which does not affect the merits of 
the issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision"); Conway v. Principi, No. 03-7072, 2004 U.S. 
App. LEXIS 115, *9 - *13 (Jan. 7, 2004) (requiring Court to 
take due account of the rule of prejudicial error).

In this particular case, the RO did not send a VCAA letter to 
the veteran specifically relating to his diabetes claim (the 
RO did send such a letter relating to his PTSD claim), either 
before or after its July 2001 rating decision denying service 
connection for diabetes.  But the VCAA implementing 
regulations were listed in the December 2002 statement of the 
case (SOC) and May 2003 supplemental SOC (SSOC).  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements).  Moreover, there is no indication there 
are any additional relevant records that must be obtained, 
especially in light of the fact that the veteran's service 
records, showing his assignment on the Lloyd at the relevant 
time period, as well as the newspaper article confirming the 
Lloyd's presence off the coast of South Vietnam, were 
received in evidence.

Regardless of whether the listing of the VCAA implementing 
regulations in the SOC and SSOC and the receipt of all 
relevant records were sufficient to comply with Pelegrini's 
requirements as to the content of VCAA notification and the 
duty to assist, any error in this regard must be deemed non-
prejudicial.  This is because under currently applicable 
binding precedent, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim absent evidence that the veteran set foot in Vietnam.  
See also 38 C.F.R. § 3.159(d) (2003) (VCAA implementing 
regulation), which states, in pertinent part, that 
"[c]ircumstances in which VA will refrain from or 
discontinue providing assistance in obtaining evidence 
include, but are not limited to:  (1) The claimant's 
ineligibility for the benefit sought because of...lack of legal 
eligibility;...(3) An application requesting a benefit to which 
the claimant is not entitled as a matter of law."

The law, not the evidence, controls the outcome of this 
appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of VCAA notice does not 
affect the merits of his claim or his substantive rights, for 
the aforestated reasons and is therefore harmless.  See 38 
C.F.R. §  20.1102 (2003).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); and Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Thus, the Board concludes that requirements as to the content 
of VCAA notification and the duty to assist as contemplated 
by applicable provisions, has been satisfied with respect to 
the issue on appeal in question.

Finally, as to the timing of the VCAA notice, it was only 
after the July 2001 rating action was promulgated that the 
AOJ (i.e., RO), in its September 2002 and May 2003 SOC and 
SSOC, provided VCAA notice to the veteran.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at *27-*28.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. at *28-*29 ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, at *9-*13 (no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 (West 2002) to proffer new 
and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the SOC and 
SSOC was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.

Therefore, notwithstanding requirements of Pelegrini as to 
the timing of the VCAA notification, deciding this appeal is 
not prejudicial error to the claimant.


ORDER

The veteran's claim for service connection for diabetes 
mellitus, including as a result of exposure to an herbicide 
agent used in Vietnam, is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



